Citation Nr: 1628702	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from February 1989 to February 1992. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In April 2014, the issue was remanded for additional development, and the matter has subsequently been returned to the Board.
 
In its April 2014 remand, the Board also addressed the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). Following completion of Board-ordered development, the RO granted service connection for persistent depressive disorder, formerly evaluated as PTSD, with unspecified insomnia disorder and alcohol use disorder, in early remission. This represents a full grant of the benefit sought, and the matter is no longer on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in in May 2012. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for service-connected persistent depressive disorder was raised by the record in a May 2016 application for compensation based on unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Hepatitis C is related to active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Service Connection for Hepatitis 

The Veteran has asserted that he contracted hepatitis C during service. Specifically, he has stated that he contracted the disorder due to a jet injector, also referred to as an "air gun," used to administer inoculations on entering service and prior to overseas deployment. As described below, the evidence on the question of causation is in equipoise, and the Veteran's claim of service connection is granted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). Hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Risk factors for hepatitis C generally, include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. See Veterans Benefits Administration Letter 211B (98-110), November 30, 1998. During his 2012 hearing, the Veteran denied the foregoing risk factors, however, he has testified in written statements that he was made to share razor blades during deployment when he was ordered to shave by a superior officer. He also endorsed having had his ears pierced prior to service.

The record confirms that the Veteran has been diagnosed with hepatitis C, though he has been largely asymptomatic. In September 2010, for example, the Veteran had a history of hepatitis C, with then-elevated transaminases, but "extensive diagnostic workup has been negative" for hepatitis C. His persistently elevated transaminases were described to be "of unclear etiology." A December 2012 treatment note indicated that the Veteran has hepatitis C, but that it was "treated in the past with complete response," and his viral load was zero.

On VA examination in June 2014, the examiner confirmed that the Veteran had a diagnosis of hepatitis C, with symptoms of intermittent fatigue. Having reviewed the claims file, the examiner concluded that hepatitis C was less likely than not incurred in or caused by service, stating that according to "standard medical text books, air gun inoculation is not one of the etiolog[ies] of hepatitis c," and that "to date, the transmission of hepatitis c virus by 'air gun' vaccination to any patient has not been documented." The examiner concluded that the Veteran's "ear piercing prior to joining service . . . is more likely cause of hepatitis c than air gun inoculation." The Board finds the examiner's opinion to be of only limited probative value. Specifically, although he identified an alternative possible pathology, it is unclear how the examiner came to the conclusion that ear piercings prior to service caused hepatitis C, and the Board is struck by the almost random nature of the conclusion. That the examiner again repeated the same conclusion in August 2016, without additional elaboration or explanation, adds no additional weight to the opinion.

Further, while the examiner suggested that no "standard medical text books" associate air gun inoculations with hepatitis C, a June 2004 VA Fast Letter specifically noted that despite the lack of any scientific evidence to document transmission of hepatitis C virus with air gun injectors, it is "biologically plausible." See VBA Letter 211 (04-13), June 29, 2004. Thus, the examiner's expressed opinion is undercut by VA's own documentation. Though also not of great probative value, an August 2015 opinion from the Veteran's private physician recognized that the Veteran "did have his ears pierced at a piercing booth at the mall" prior to service, but that the Veteran reported the procedure was done "with clean equipment," and thus it "is unlikely that the piercing infected the [Veteran] with hepatitis C," going on to state that "approximately 30 [percent] of patients with hepatitis C have an unknown source of infection."

While little competent evidence affirmatively links hepatitis C contraction with service, to include jet injector or air gun inoculation, given the issuance of the June 2004 Fast Letter determining the biological plausibility of such transmission, the Board is compelled to grant service connection for hepatitis C. Having done so, the Board reiterates that its opinions are non-precedential, and the decision as to one appellant can have no precedential weight in the decision for a different veteran. 38 C.F.R. § 20.1303 (2015).


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


